Citation Nr: 0728759	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nonalcoholic 
steatohepatitis, claimed as increased liver enzyme levels.

2.  Entitlement to service connection for Barrett's 
esophagitis.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for low back disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1983 to 
July 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2005 claims were received from the veteran for 
vocational rehabilitation and increased ratings for Crohn's 
disease and chronic fatigue syndrome.  The Board hereby 
refers these matters to the RO for appropriate action.  

The issue of service connection for a low back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Nonalcoholic steatohepatitis, claimed as increased liver 
enzyme levels, was not manifested during the veteran's active 
duty service, nor is nonalcoholic steatohepatitis otherwise 
related to such service.

2.  Barrett's esophagitis was not manifested during the 
veteran's active duty service, nor is Barrett's esophagitis 
otherwise related to such service.

3.  GERD was not manifested during the veteran's active duty 
service, nor is GERD otherwise related to such service.




CONCLUSIONS OF LAW

1.  Nonalcoholic steatohepatitis, claimed as increased liver 
enzyme levels, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Barrett's esophagitis was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  GERD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claims for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an August 2003 VCAA letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in August 2003, which was prior to the March 2004 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in March 2006, the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not warranted for nonalcoholic 
steatohepatitis, Barrett's esophagitis and GERD.  Service 
medical records are negative for these disorders.  While 
private and VA medical records from the 1990s to 2000s 
reflect diagnoses and treatment for Barrett's esophagitis, 
GERD and nonalcoholic steatohepatitis/fatty liver disease, 
there are no medical opinions of record relating these 
disorders to service.  

In September 2000 the veteran had a normal cholangiogram.  A 
February 2004 VA examination provided diagnoses of GERD with 
Barrett's esophagus being treated as asymptomatic.  The 
examiner noted the veteran had some abnormal liver enzymes 
one time, his 2000 liver biopsy reflected a fatty liver and 
since that time his liver enzymes have been normal.  The 
veteran has argued that his liver has been normal only due to 
medication and that his other medical disorders caused 
Barrett's disease and damage to the liver, although doctors 
are unclear about the former.  The veteran's most recent VA 
examination in August 2005 provided diagnoses of GERD with 
Barrett's Esophagus and fatty liver disease via liver biopsy.  
Nevertheless, these disorders were not manifested in service 
and there are no medical opinions establishing a nexus with 
the veteran's active duty service.  

The veteran also contends these disorders should be granted 
service connection on a presumptive basis due to his service 
in the Gulf War.  Service connection may also be established 
for a chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The veteran in this case has diagnosed illnesses and 
thus is disqualified from the presumption because his 
conditions have been diagnosed.  Direct service connection 
for these conditions was considered above.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for nonalcoholic 
steatohepatitis, claimed as increased liver enzyme levels, is 
denied.

Entitlement to service connection for Barrett's esophagitis 
is denied.  

Entitlement to service connection for GERD is denied.  


REMAND

An April 2001 MRI revealed minimal bulging annulus L3-L4 and 
the veteran's February 2004 VA examination provided a 
diagnosis of lumbosacral strain.  The examiner commented that 
the veteran's back disorder may be related to Crohn's 
disease.  An October 2005 rating decision granted the veteran 
service connection for Crohn's disease.  Thus a VA 
examination is warranted to determine whether the veteran's 
low back disorder is related to his service-connected Crohn's 
disease.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran an 
appropriate VA examination to determine 
the nature and etiology of his low back 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  The examiner should 
provide an opinion as to the etiology of 
the low back disorder, to include the 
following: whether it is at least as 
likely as not that the veteran's low back 
disorder was caused or aggravated (i.e. 
increased in disability) by the veteran's 
service-connected Crohn's disease.  A 
complete rationale should be provided for 
all opinions expressed.

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


